Citation Nr: 0212584	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-04 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
adhesion of the peritoneum secondary to an abdominal shell 
fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to August 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
adhesion secondary to an abdominal shell fragment wound and 
assigned a 10 percent rating effective October 1999.

The Board notes that while the veteran perfected his appeal 
on the issue of entitlement to an increased rating for 
abdominal shell fragment wound scar, in an April 2000 
statement, the veteran withdrew his appeal.  As such, the 
matter is no longer in appellate status and is not before the 
Board at this time. See 38 C.F.R. § 20.204(b).

The pertinent rating code in this appeal employs the term 
"distension," not, for instance, "distention."  For 
utility, this decision will use the words interchangeably. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's adhesion of the peritoneum secondary to an 
abdominal shell fragment wound is manifested by pain, nausea, 
and abdominal distension.

3.   Partial obstruction has been medically established.



CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for adhesion 
of the peritoneum secondary to an abdominal shell fragment 
wound have been approximated. 38 U.S.C. § 1155, 5107 (2002); 
38 C.F.R. § 4.7 and  Part 4, § 4.114, Diagnostic Code 7301 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the April 2000 rating decision, 
the April 2001 Statement of the Case, and the January 2002 
Supplemental Statement of the Case, the veteran was afforded 
an explanation of the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In a letter dated in January 2002, the veteran was 
informed of the enactment of the VCAA.  Additionally, he was 
informed of the evidence used in connection with his claim 
and provided notice as to any additional information 
necessary to substantiate his request for an increased 
rating.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not indicated, nor does the record reflect, 
that there is any outstanding evidence.  The veteran was 
afforded an examination in connection with his claim and an 
opportunity to present testimony before the undersigned Board 
member in a videoconference hearing dated in May 2002. 

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for adhesion of the peritoneum secondary to an 
abdominal shell fragment wound.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

A brief history is as follows.  In an April 2000 rating 
decision, the veteran was granted service connection for 
adhesion of the peritoneum secondary to an abdominal shell 
fragment wound and a 10 percent disabling rating was assigned 
from October 1999.  The veteran disagreed with the 10 percent 
rating, and initiated this appeal. 

The veteran's adhesion of the peritoneum is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7301.  A 10 percent 
rating is assigned for moderate adhesions of the peritoneum 
manifested by pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
adhesion of the peritoneum, more closely approximates the 
criteria for the currently assigned 10 percent rating, and an 
increased disability evaluation is not warranted. See 
38 C.F.R. §§ 4.3, 4.7.   In this regard, the medical evidence 
does not contain findings of a current partial obstruction.  
While the Board notes, that the veteran was hospitalized in 
October 1999 for partial obstruction with colicky pain and 
abdominal distention, he was discharged five days later with 
the obstruction relieved, no abdominal pain, no nausea, and 
tolerating his diet.  Follow-up VA outpatient treatment 
records dated in November 1999 reveal that the veteran had no 
abdominal pain, regular bowel movements, and no nausea.

Upon VA examination in March 2000, the veteran indicated that 
he has had no vomiting, hematemesis or melena. He did inform 
the examiner that after eating he felt a distention and 
pressure in his mid abdomen lasting approximately an hour, 
but then it resolved.  The veteran stated that he only lost 
weight when he was in the hospital.  There was no sign of 
anemia.  X-rays of the abdomen showed an unremarkable 
intestinal gas pattern.  There was no evidence of bowel 
obstruction, intraperitoneal free air, organomegaly or mass. 

While the Board notes that the outpatient treatment records 
and the veteran's testimony, contain complaints of difficulty 
eating and "trouble getting his food down"; a CT scan of 
the abdomen in August 2000 showed a mild right adrenal gland 
enlargement, with no abnormalities in the stomach, spleen, 
gallbladder, or small and large bowel.  An April 2001 CT scan 
showed an unchanged mild right adrenal gland enlargement, 
otherwise unremarkable abdomen.  A September 2001 coloscan 
was negative and in an October 2001 CT scan, no abnormalities 
were found in the stomach, pancreas, or spleen and the small 
and large bowel were intact. 
 
Though the evidence of record contains findings of a past 
partial obstruction, this is reflected in the currently 
assigned 10 percent rating. Ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, and presence of 
pain. See 38 C.F.R. § 4.114, DC 7301, Note.  In order for the 
veteran to be assigned a 30 percent rating, adhesions of the 
peritoneum must be moderately severe, i.e. there must be a 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain. 
See 38 C.F.R. § 4.114, DC 7301. 

This is a difficult disability to evaluate because the rating 
code is somewhat ambiguous.  There is no question that 
"partial obstruction" has been shown.  It is an element for 
the thirty and fifty percent ratings, but not for the ten 
percent evaluation.  The rating code does not employ any 
descriptive adjective in listing "obstruction" other than 
partial.  There is no declaration, similar to that found in 
other rating codes, that the obstruction must, for example, 
be frequent, recurrent, or persistent.  This at the very 
least leaves open the possibility that once an obstruction is 
found, it exists permanently for rating purposes.  Otherwise, 
the rating criteria would likely have included appropriate 
modifiers for the term (obstruction).  Accordingly, it is 
concluded that the veteran's symptomatology probably more 
closely matches the criteria for the thirty percent 
evaluation   

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
adhesion of the peritoneum secondary to an abdominal shell 
fragment wound scar and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  The Board has also considered the severity of 
the aforementioned disability during the entire period at 
issue.  See Fenderson, supra.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand these matters to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating of 30 percent for adhesion of the 
peritoneum secondary to an abdominal shell fragment wound is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

